Title: To James Madison from Ezekiel Bacon, 30 April 1814
From: Bacon, Ezekiel
To: Madison, James


        
          Sir.
          Washington April 30. 1814.
        
        The various duties of the Secretary of the Treasury has induced him to request of me that I would address this to you on a subject which belongs properly to his department.
        Three different Gentlemen have been successively appointed to the office of principal assessor of the direct tax for the 11th. collection district of Massachusetts composed principally of the town of Boston, all of whom have also successively declined an acceptance, & there are no means of ascertaining here who can now be selected with any reasonable expectation that he would accept the office. In the mean time it is very important that the assessment should now be progressing, whereas it is not yet even commenced.
        As it is desireable to avoid any further delay in that business so far as it is practicable, it has been thought adviseable by the Secretary & by the Commissioner of the Revenue that a blank commission be forwarded to some gentleman of Character in Boston, with whom such a trust might be safely reposed, with a request to him that after having ascertained & fixed upon some proper person who would accept & execute the duties of the office, that he would fill up the commission in his name & deliver it to him. This course is understood to have been not unfrequently adopted by the present & former Executives in cases of particular pressure & emergency like the present. Having been requested to name a Gentleman proper for

that trust I have mentioned James Prince Esqr. the present Marshall of Massachusetts, whom I should entirely confide in.
        Should this course of procedure be thought by you sir to be correct & prudent a blank commission is herewith transmitted for your signature, which will remain after signature to be transmitted back to the Secretary of the Treasury, & to be forwarded by him in the manner & for the purpose before mentioned or to be used in such other manner as may better comport with your judgment & instructions. I have the honor to be with great respect your obedt. servt.
        
          E Bacon
        
      